Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA,SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF LABOR, :
Plaintiff,
v. : Civil Action No. 17-cv-1242
HEART II HEART, LLC, a company and
TONI CHANDLER DUNCAN, individually, and
as owner, and as corporate officer of the

aforementioned company,

Defendants.

CONSENT JUDGMENT

Plaintiff, Secretary of Labor, United States Department of Labor, hereinafter referred to
as “Plaintiff” or “the Secretary,” has filed his Complaint alleging violations of the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201, et seq. (hereinafter "the Act"). Defendants named
above, hereinafter referred to as “Defendants” or “Employers,” have appeared by counsel, and
hereby agree to the entry of this Consent Judgment without contest. It is, therefore, upon motion
of the attorneys for Plaintiff and for cause shown:

ORDERED, ADJUDGED, AND DECREED that Defendants, their officers, agents,
servants, and all persons acting or claiming to act on their behalf and interest be, and they hereby
are, permanently enjoined and restrained from violating the provisions of Sections 6, 7, 11(c),
and 15 of the Act, in any manner, specifically:

1. Defendants shall not, contrary to Section 6 of the Act, pay to any of their employees
who in any workweek are engaged in commerce or in the production of goods for commerce, or

employed in an enterprise engaged in commerce or in the production of goods for commerce, within
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 2 of 10

the meaning of the Act, wages at rates less than those which are now, or which in the future may
become, applicable under Sections 6 and 15(a)(2) of the Act.

2. Defendants shall not, contrary to Section 7 of the Act, employ any of their
employees including, but not limited to, any of their employees working at 2121 Noblestown
Road, Suite 100, Pittsburgh PA 15205, or at any business location owned, operated, and/or
controlled by Defendants, and at any other business location at which their employees perform
work, in any workweek when they are engaged in commerce or employed in an enterprise
engaged in commerce, within the meaning of the Act, for workweeks longer than the hours now,
or which in the future become, applicable under Sections 7 and 15(a)(2) of the Act, unless the
said employees receive compensation for their employment in excess of the prescribed hours at a
rate equivalent to one and one-half times the regular rates applicable to them.

3. Defendants shall not fail to make, keep, and preserve adequate records of their
employees and of the wages, hours, and other conditions and practices of employment
maintained by them including, but not limited to, any of their employees working at 2121
Noblestown Road, Suite 100, Pittsburgh PA 15205, or at any business location owned, operated,
and/or controlled by Defendants, and at any other business location at which their employees
perform work, as prescribed by the Regulations issued pursuant to Section 11(c) and 15(a)(5) of
the Act and found at 29 C.F.R. Part 516.

4. Defendants shall not discharge or take any retaliatory action against any of their
employees, whether or not directly employed by Defendants, because the employee engages in
any of the following activities pursuant to Section 15(a)(3) of the Act:

i Discloses, or threatens to disclose, to a supervisor or to a public agency,
any activity, policy, or practice of the Employers or another employer, with whom there is a

business relationship, that the employee reasonably believes is in violation of the Act, or a rule or
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 3 of 10

regulation promulgated pursuant to the Act;

il. Provides information to, or testifies before, any public agency or entity
conducting an investigation, hearing or inquiry into any alleged violation of the Act, or a rule or
regulation promulgated pursuant to the Act, by the Employers or another employer with whom
there is a business relationship;

iii. Objects to, or refuses to participate in any activity, policy or practice
which the employee reasonably believes is in violation of the Act, or a rule or regulation
promulgated pursuant to the Act.

It is further ORDERED, ADJUDGED and DECREED by the Court that:

5. Defendants are enjoined and restrained from withholding gross back wages in the
sum total amount $182,624.16 and are jointly and severally liable for the payment of
$182,624.16 in liquidated damages, due certain employees and former employees of Defendants
set forth and identified in Schedule A, which is attached as Exhibit A hereto and made a part
hereof.

6. Regarding the matter of the civil money penalty, Defendants have agreed that the
amount currently due and payable is $34,751.68, that they are jointly and severally liable for this
amount, that such assessment has become the final order of the Secretary of the Department of
Labor, and that they waive any and all rights to appeal or contest such assessment. As such,
Defendants shall pay pursuant to Section 16(e) of the Act, a civil money penalty in the amount of
$34,751.68, no later than thirty days (30) days after the entry of this Consent Judgment.
Payment may be made online by ACH transfer, credit card, or debit card by going to
https://www.pay.gov/public/form/start/77734139 or www.pay.gov. Alternatively, payment may

be made by certified check, bank check, or money order, payable to “Wage and Hour Division,
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 4 of 10

U.S. Department of Labor,” and mailed to the Northeast Regional Office, The Curtis Center,
Suite 850 West, 170 S. Independence Mall West, Philadelphia, PA 19106-3323.

7. Defendants shall pay gross back wages and liquidated damages in the total
amount of $365,248.32 for violations of the overtime and minimum wage provisions of the Act
by Defendants alleged to have occurred during the period beginning January 1, 2015 and ending
August 18, 2017, (“relevant period”). This amount shall represent the full extent of back wages
and liquidated damages owed by Defendants for the relevant period to the employees set forth
and identified on the attached Schedule A. It is further agreed that the overtime compensation
and liquidated damage payments by the Defendants in the amounts as specified above are in the
nature of back wages and liquidated damages pursuant to the provisions of the Act. Defendants
shall remain responsible for all tax payments considered to be the “employer’s share,” including,
but not limited to, FICA.

i. The provisions of this Consent Judgment relative to back wage and
liquidated damages payments shall be deemed satisfied when Defendants deliver to the
designated representatives of the Plaintiff payment in the amount of $365,248.32 within thirty
(30) days of the entry of this Judgment by the Court. Payment may be made online by ACH

transfer, credit card, or debit card by going to https://www.pay.gov/public/form/start/77689032

 

or WWW.pay. gov.

Alternatively, payment may be in the form of a certified check, bank check, or money order
made payable to the order of “Wage and Hour Division — Labor,” and mailed to:
U.S. Department of Labor, Wage & Hour Division
The Curtis Center, Suite 850 West
170 South Independence Mall West
Philadelphia, PA 19106-3317

The check or money order shall bear the following reference: Case ID# 1790109
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 5 of 10

il. The Secretary, through the Wage and Hour Division, shall distribute the
back wages (less any applicable federal taxes, withholdings, and deductions) and liquidated
damages payments to the employees and former employees, or to their estates, as set forth in
Schedule A. Schedule A will show for each individual the gross back pay due (subject to
applicable legal deductions), and liquidated damages. Any sums not distributed to the
employees or former employees on Schedule A, or to their estates, because of inability to locate
the proper persons or because of such persons’ refusal to accept such sums, shall be deposited
with the Treasurer of the United States pursuant to 29 U.S.C § 216(c).

ili. To the best of their ability and based upon information it currently has in
its possession, Defendants shall provide to Plaintiff the social security number and last known
address of each employee or former employee due money under this Consent Judgment at the
time of the initial lump sum payment.

iv. The provisions of this Consent Judgment shall not in any way affect any
legal right of any individual not named in Exhibit A, nor shall the provisions in any way affect
any legal right of any individual named in Exhibit A to file any action against Defendants for any
violations alleged to have occurred outside the relevant period.

8. Neither Defendants nor anyone on their behalf shall directly or indirectly solicit or
accept the return or refusal of any sums paid under this Consent Judgment. Any such amount
shall be immediately paid to the Secretary for deposit as above, and Defendants shall have no
further obligations with respect to such returned monies. If recovered wages have not been
claimed by the employee or the employee’s estate within three years of the entry of this Consent
Judgment, the Secretary shall deposit such money with the Treasury in accordance with Section

16(c) of the Act.
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 6 of 10

9. Further, the parties agree that the instant action is deemed to solely cover
Defendants' business and operations for the relevant period for all claims raised in the
Complaint as a result of the Secretary’s investigation. The parties agree that the filing of this
action and the provisions of this Judgment shall not, in any way, affect, determine, or prejudice
any and all rights of any person specifically named on Schedule A or the Secretary for any
period after August 18, 2017, or any persons, be they current or former employees, not
specifically named on Schedule A, insofar as such rights are conferred and reserved to said
employees by reason of Section 16(b) of the Act

10. | Defendants agree that they are employers within the meaning of Section 3(d) of
the Fair Labor Standards Act, 29 U.S.C. § 203(d).

11. By entering into this Consent Judgment, Plaintiff does not waive his right to
conduct future investigations of Defendants under the provisions of the FLSA and to take
appropriate enforcement action, including assessment of civil money penalties pursuant to
Section 16(e) of the FLSA, with respect to any violations disclosed by such investigations.

It is FURTHER, ORDERED, ADJUDGED, AND DECREED that each party will bear its

own fees and other expenses incurred by such party in connection with any stage of this proceeding
including, but not limited to, attorney fees which may be available under the Equal Access to

Justice Act, as amended.

       

oo > Poa 3
aa

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 
Case 2:17-cv-01242-WSS Document 97

Defendants have appeared by and hereby
vonsent tu the entry of this Judument,

For Delendants Heart t Heart, LLC and Toni
C.Dunean

 

WCC)

 

  
 

   
  

“ Foi C ‘Duneat Say alualty, Cand, td owner
~ aL corporate: aff} Ryeart u dfeant, LLC.
fe ¥ dhe,
PA LY# 84404

Bunys White LLC

Burfis White Center

48 26th Street

Piusburgh, PA 15222
412-995-3000
412-995-3300 (fax)
Jmsicidle@bumswhile.com

Atiomey for Defendants Heart I! Heart, LLC and
Toni C. Dtincan

TR en ann ee ei

ses ie

Filed 01/08/20 Page 7 of 10

For the Secretary:

Kate 8S, O’Scannlain
Solicitor of Labor

Oscar L. Hampton TH
Regional Solicitor

We

Are X ——
3 .
Bertha M. 2p A

* PA ID #320644
U.S. Department of Labor
Office of the Solicitor, Region II!
Suite 630E, The Curtis Center
170 S. Independence Mall West
Philadelphia, PA 19106-3306
215-861-5126
215-861-5162 (fax)
Astorga.bertha.m@dol.gov

   
 

   

U.S. DEPARTMENT OF LABOR

Attorneys for Plaintiff
U.S, Department of Labor

ASDC tenons TA .
recent cata ge RSE MTs Sega i tne cteeny y
SS ra Se ae A SS RE
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 8 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE A

First Name Last Name BWs Due LDs Due

Timothy Adams $71.24 $71.24
Rasul Aquil $702.89 $702.89
Jennifer Ashley $2,095.27 $2,095.27
Mopelola Ayanfalu $10,444.09 | $10,444.09
Ronke Balogun $5,164.26 $5,164.26
Andre Berube $1,597.46 $1,597.46
Tiffany Blotzer $165.79 $165.79
Latika Bransom $369.10 $369.10
Charla Brooks $703.71 $703.71
Montez Brooks $1,246.90 $1,246.90
Virginia Charles $1,980.87 $1,980.87
Shawn Collier $1,136.83 $1,136.83
Sharnette Crite-Evans $714.51 $714.51
Donald Davis $3,580.87 $3,580.87
Jamie Dixon $275.89 $275.89
Deb Dorsey $447.30 $447.30
Nathan Ellerbee $2,492.05 $2,492.05
William Shawn | Elliott $15,741.94 | $15,741.94
Marcus Favers $3,266.55 $3,266.55
Paul Freas $1,033.26 $1,033.26
Ernest Genes $830.68 $830.68
Arleigh Goshorn $321.44 $321.44
Domonique Hammond $238.18 $238.18
William Harris $575.10 $575.10
Peter Harrison $127.80 $127.80
Leashia Hill $570.78 $570.78
E’reek Hopkins $1,277.97 $1,277.97
Olivia Jackson $1,407.98 $1,407.98
Theresa Jackson $2,436.47 $2,436.47
Jodi Jefferson $284.94 $284.94
Danita Jones $1,830.16 $1,830.16
Marquia Jones $657.41 $657.41
Michael Jones $976.56 $976.56
JannLynn Jordan $2,558.48 $2,558.48
Courtney King $2,108.65 $2,108.65
Robert King $127.81 $127.81
Shaniya Knox $964.76 $964.76
Sam Kotey $140.10 $140.10
Michael LaFleur $127.80 $127.80

 

 

 

 

 
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 9 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Janelle LaRue $319.49 $319.49
Brian LaRue Jr $4,153.42 $4,153.42
Kemi Lay $1,469.67 $1,469.67
John LeGrande $5,111.89 $5,111.89
Loretta LeGrande $6,709.37 $6,709.37
Brian Mack $35.04 $35.04
Constance Mack $1,447.74 $1,447.74
Greg Marshall $1,173.27 $1,173.27
James Martin $6,041.80 $6,041.80
Kellie Mason $127.80 $127.80
Monkina McCray $3,474.95 $3,474.95
Jimaud McKissack $2,238.49 $2,238.49
Tameka Millander $2,044.77 $2,044.77
Vernell Moore $8,825.03 $8,825.03
Ivan Morian $830.68 $830.68
Mike Morian $1,789.16 $1,789.16
Dimitrius Naylor $830.69 $830.69
Justice Nixon $5,884.36 $5,884.36
Terrence Norton $2,869.07 $2,869.07
William Norton $3,080.92 $3,080.92
Wanda Nowicki $2,598.59 $2,598.59
Ifeshola Okewo $2,614.03 $2,614.03
Alisa Okeyan $383.40 $383.40
Ayodeji

Vincent Olowookere $4,347.40 $4,347.40
Kaymn Paolino $7,540.06 $7,540.06
Geroge Pawlick $894.59 $894.59
Christopher Pawlik $96.47 $96.47
Mercedes Pelka $319.49 $319.49
Johari Penny $246.46 $246.46
Casey Poindexter $63.90 $63.90
Alexandria Prentice $691.86 $691.86
Davantae Ramsey $2,236.45 $2,236.45
Kaia Ramsey $1,469.68 $1,469.68
Amanda Rankin $62.64 $62.64
Sheron Reed $191.70 $191.70
William Rose $1,456.24 $1,456.24
Sherod Rosier $830.69 $830.69
Cress Ross $1,221.87 $1,221.87
Sabrina Scott $1,795.40 $1,795.40
Derrick Shedrick $3,897.83 $3,897.83

 

 

 
Case 2:17-cv-01242-WSS Document 97 Filed 01/08/20 Page 10 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jomel Simonson $2,779.11 $2,779.11
Melvin Simonson $1,312.39 $1,312.39
Capresia Stone $1,150.19 $1,150.19
Katesha Tate $1,341.87 $1,341.87
Thaddaeus Tate $127.80 $127.80
Shirley Tewell $407.50 $407.50
Kahari Thakur $461.37 $461.37
Bolatito Unknown $63.91 $63.91
Chloe Unknown $63.90 $63.90
Collins Unknown $63.90 $63.90
Danielle Unknown $63.90 $63.90
Shawnee Unknown $63.90 $63.90
Stevie Unknown $63.90 $63.90
Aaron Vento $1,452.98 $1,452.98
Derrick Wade $3,676.61 $3,676.61
Crystal Waits $511.19 $511.19
Grace Watters $894.60 $894.60
Roshanna Wickham $3,556.10 $3,556.10
Jamel Williams $2,294.92 $2,294.92
Carmen Wood $63.91 $63.91

$182,624.16 | $182,624.16

10

 

 
